
	

113 HR 894 IH: To amend title 38, United States Code, to improve the supervision of fiduciaries of veterans under the laws administered by the Secretary of Veterans Affairs.
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 894
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Johnson of Ohio
			 (for himself, Mr. Stivers,
			 Ms. Titus, and
			 Mr. Roe of Tennessee) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  supervision of fiduciaries of veterans under the laws administered by the
		  Secretary of Veterans Affairs.
	
	
		1.Improvement of fiduciaries
			 for veterans
			(a)Appointment and
			 supervision
				(1)Section 5502 of
			 title 38, United States Code, is amended to read as follows:
					
						5502.Appointment of
				fiduciaries
							(a)Appointment(1)Where it appears to the Secretary that the
				interest of the beneficiary would be served thereby, payment of benefits under
				any law administered by the Secretary may be made directly to the beneficiary
				or to a relative or some other fiduciary for the use and benefit of the
				beneficiary, regardless of any legal disability on the part of the
				beneficiary.
								(2)When in the opinion of the Secretary,
				a temporary fiduciary is needed in order to protect the benefits provided to
				the beneficiary under any law administered by the Secretary while a
				determination of incompetency is being made or appealed or a fiduciary is
				appealing a determination of misuse, the Secretary may appoint one or more
				temporary fiduciaries for a period not to exceed 120 days. If a final decision
				has not been made within 120 days, the Secretary may not continue the
				appointment of the fiduciary without obtaining a court order for appointment of
				a guardian, conservator, or other fiduciary under the authority provided in
				section 5502(b) of this title.
								(b)Appeals(1)If the Secretary determines a beneficiary
				to be mentally incompetent for purposes of appointing a fiduciary under this
				chapter, the Secretary shall provide such beneficiary with a written statement
				detailing the reasons for such determination.
								(2)A beneficiary whom the Secretary has
				determined to be mentally incompetent for purposes of appointing a fiduciary
				under this chapter may appeal such determination.
								(c)Modification(1)A beneficiary for whom
				the Secretary appoints a fiduciary under this chapter may, at any time, request
				the Secretary to—
									(A)remove the fiduciary so appointed;
				and
									(B)have a new fiduciary appointed.
									(2)The Secretary shall comply with a
				request under paragraph (1) unless the Secretary determines that the request is
				not made in good faith.
								(3)The Secretary shall ensure that any removal
				or new appointment of a fiduciary under paragraph (1) does not delay or
				interrupt the beneficiary’s receipt of benefits administered by the
				Secretary.
								(d)IndependenceA
				fiduciary appointed by the Secretary shall operate independently of the
				Department to determine the actions that are in the interest of the
				beneficiary.
							(e)PredesignationA veteran may predesignate a fiduciary
				by—
								(1)submitting written
				notice to the Secretary of the predesignated fiduciary; or
								(2)submitting a form
				provided by the Secretary for such purpose.
								(f)Appointment of
				non-Predesignated fiduciaryIf a beneficiary designates an individual
				to serve as a fiduciary under subsection (e) and the Secretary appoints an
				individual not so designated as the fiduciary for such beneficiary, the
				Secretary shall notify such beneficiary of—
								(1)the reason why
				such designated individual was not appointed; and
								(2)the ability of the beneficiary to modify
				the appointed fiduciary under subsection (c).
								(g)Priority of
				appointmentIn appointing a
				fiduciary under this chapter, if a beneficiary does not designate a fiduciary
				pursuant to subsection (e), to the extent possible the Secretary shall appoint
				a person who is—
								(1)a relative of the beneficiary;
								(2)appointed as
				guardian of the beneficiary by a court of competent jurisdiction; or
								(3)authorized to act
				on behalf of the beneficiary under a durable power of
				attorney.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 title 38, United States Code, is amended by striking the item relating to
			 section 5502 and inserting the following:
					
						
							5502. Appointment of
				fiduciaries.
						
						.
				(b)Supervision
				(1)In
			 generalChapter 55 of title 38, United States Code, is amended by
			 inserting after section 5502, as amended by subsection (a)(1), the following
			 new section:
					
						5502A.Supervision
				of fiduciaries
							(a)Commission(1)(A)In a case in which the
				Secretary determines that a commission is necessary in order to obtain the
				services of a fiduciary in the best interests of a beneficiary, the Secretary
				may authorize a fiduciary appointed by the Secretary to obtain from the monthly
				benefits provided to the beneficiary a reasonable commission for fiduciary
				services rendered, but the commission for any month may not exceed the lesser
				of the following amounts:
										(i)The amount that equals three
				percent of the monthly monetary benefits under laws administered by the
				Secretary paid on behalf of the beneficiary to the fiduciary.
										(ii)$35.
										(B)A
				commission paid under this paragraph may not be derived from any award to a
				beneficiary regarding back pay or retroactive benefits payments.
									(C)A commission may not be authorized
				for a fiduciary who receives any other form of remuneration or payment in
				connection with rendering fiduciary services for benefits under this title on
				behalf of the beneficiary.
									(D)In accordance with section 6106 of this
				title, a commission may not be paid to a fiduciary if the Secretary determines
				that the fiduciary misused any benefit payments of a beneficiary.
									(E)If the Secretary determines that the
				fiduciary has misused any benefit or payments of a beneficiary, the Secretary
				may revoke the fiduciary status of the fiduciary.
									(2)Where, in the opinion of the
				Secretary, any fiduciary receiving funds on behalf of a Department beneficiary
				is acting in such a number of cases as to make it impracticable to conserve
				properly the estates or to supervise the persons of the beneficiaries, the
				Secretary may refuse to make future payments in such cases as the Secretary may
				deem proper.
								(b)CourtWhenever
				it appears that any fiduciary, in the opinion of the Secretary, is not properly
				executing or has not properly executed the duties of the trust of such
				fiduciary or has collected or paid, or is attempting to collect or pay, fees,
				commissions, or allowances that are inequitable or in excess of those allowed
				by law for the duties performed or expenses incurred, or has failed to make
				such payments as may be necessary for the benefit of the ward or the dependents
				of the ward, then the Secretary may appear, by the Secretary's authorized
				attorney, in the court which has appointed such fiduciary, or in any court
				having original, concurrent, or appellate jurisdiction over said cause, and
				make proper presentation of such matters. The Secretary, in the Secretary's
				discretion, may suspend payments to any such fiduciary who shall neglect or
				refuse, after reasonable notice, to render an account to the Secretary from
				time to time showing the application of such payments for the benefit of such
				incompetent or minor beneficiary, or who shall neglect or refuse to administer
				the estate according to law. The Secretary may require the fiduciary, as part
				of such account, to disclose any additional financial information concerning
				the beneficiary (except for information that is not available to the
				fiduciary). The Secretary may appear or intervene by the Secretary's duly
				authorized attorney in any court as an interested party in any litigation
				instituted by the Secretary or otherwise, directly affecting money paid to such
				fiduciary under this section.
							(c)Payment of
				certain expensesAuthority is hereby granted for the payment of
				any court or other expenses incident to any investigation or court proceeding
				for the appointment of any fiduciary or other person for the purpose of payment
				of benefits payable under laws administered by the Secretary or the removal of
				such fiduciary and appointment of another, and of expenses in connection with
				the administration of such benefits by such fiduciaries, or in connection with
				any other court proceeding hereby authorized, when such payment is authorized
				by the Secretary.
							(d)Temporary
				payment of benefitsAll or any part of any benefits the payment
				of which is suspended or withheld under this section may, in the discretion of
				the Secretary, be paid temporarily to the person having custody and control of
				the incompetent or minor beneficiary, to be used solely for the benefit of such
				beneficiary, or, in the case of an incompetent veteran, may be apportioned to
				the dependent or dependents, if any, of such veteran. Any part not so paid and
				any funds of a mentally incompetent or insane veteran not paid to the chief
				officer of the institution in which such veteran is a patient nor apportioned
				to the veteran's dependent or dependents may be ordered held in the Treasury to
				the credit of such beneficiary. All funds so held shall be disbursed under the
				order and in the discretion of the Secretary for the benefit of such
				beneficiary or the beneficiary's dependents. Any balance remaining in such fund
				to the credit of any beneficiary may be paid to the beneficiary if the
				beneficiary recovers and is found competent, or if a minor, attains majority,
				or otherwise to the beneficiary's fiduciary, or, in the event of the
				beneficiary's death, to the beneficiary's personal representative, except as
				otherwise provided by law; however, payment will not be made to the
				beneficiary's personal representative if, under the law of the beneficiary's
				last legal residence, the beneficiary's estate would escheat to the State. In
				the event of the death of a mentally incompetent or insane veteran, all
				gratuitous benefits under laws administered by the Secretary deposited before
				or after August 7, 1959, in the personal funds of patients trust fund on
				account of such veteran shall not be paid to the personal representative of
				such veteran, but shall be paid to the following persons living at the time of
				settlement, and in the order named: The surviving spouse, the children (without
				regard to age or marital status) in equal parts, and the dependent parents of
				such veteran, in equal parts. If any balance remains, such balance shall be
				deposited to the credit of the applicable current appropriation; except that
				there may be paid only so much of such balance as may be necessary to reimburse
				a person (other than a political subdivision of the United States) who bore the
				expenses of last sickness or burial of the veteran for such expenses. No
				payment shall be made under the two preceding sentences of this subsection
				unless claim therefor is filed with the Secretary within five years after the
				death of the veteran, except that, if any person so entitled under said two
				sentences is under legal disability at the time of death of the veteran, such
				five-year period of limitation shall run from the termination or removal of the
				legal disability.
							(e)EscheatmentAny
				funds in the hands of a fiduciary appointed by a State court or the Secretary
				derived from benefits payable under laws administered by the Secretary, which
				under the law of the State wherein the beneficiary had last legal residence
				would escheat to the State, shall escheat to the United States and shall be
				returned by such fiduciary, or by the personal representative of the deceased
				beneficiary, less legal expenses of any administration necessary to determine
				that an escheat is in order, to the Department, and shall be deposited to the
				credit of the applicable revolving fund, trust fund, or
				appropriation.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 title 38, United States Code, is amended by inserting after the item relating
			 to section 5502 the following new item:
					
						
							5502A. Supervision of
				fiduciaries.
						
						.
				(c)Definition of
			 fiduciarySection 5506 of title 38, United States Code is
			 amended—
				(1)by striking
			 For purposes and inserting (a) For purposes;
			 and
				(2)by adding at the
			 end the following new subsection:
					
						(b)(1)For purposes of subsection (a), the term
				person includes any—
								(A)State or local government agency whose
				mission is to carry out income maintenance, social service, or health
				care-related activities;
								(B)any State or local government agency
				with fiduciary responsibilities; or
								(C)any nonprofit social service agency
				that the Secretary determines—
									(i)regularly provides services as a fiduciary
				concurrently to five or more individuals; and
									(ii)is not a creditor of any such
				individual.
									(2)The Secretary shall maintain a list of
				State or local agencies and nonprofit social service agencies under paragraph
				(1) that are qualified to act as a fiduciary under this chapter. In maintaining
				such list, the Secretary may consult the lists maintained under section 807(h)
				of the Social Security Act (42 U.S.C.
				1007(h)).
							.
				(d)QualificationsSection 5507 of title 38, United States
			 Code, is amended to read as follows:
				
					5507.Inquiry,
				investigations, and qualification of fiduciaries
						(a)
				InvestigationAny certification of a person for
				payment of benefits of a beneficiary to that person as such beneficiary's
				fiduciary under section 5502 of this title shall be made on the basis
				of—
							(1)an inquiry or
				investigation by the Secretary of the fitness of that person to serve as
				fiduciary for that beneficiary to be conducted in advance of such certification
				and in accordance with subsection (b);
							(2)adequate evidence
				that certification of that person as fiduciary for that beneficiary is in the
				interest of such beneficiary (as determined by the Secretary under
				regulations);
							(3)adequate evidence
				that the person to serve as fiduciary protects the private information of a
				beneficiary in accordance with subsection (d)(1); and
							(4)the furnishing of
				any bond that may be required by the Secretary, in accordance with subsection
				(f).
							(b)Elements of
				investigation(1)In conducting an inquiry or investigation
				of a proposed fiduciary under subsection (a)(1), the Secretary shall
				conduct—
								(A)a
				face-to-face interview with the proposed fiduciary by not later than 30 days
				after the date on which such inquiry or investigation begins; and
								(B)a
				background check of the proposed fiduciary to—
									(i)in accordance with paragraph (2),
				determine whether the proposed fiduciary has been convicted of a crime;
				and
									(ii)determine whether the proposed fiduciary
				will serve the best interest of the beneficiary, including by conducting a
				credit check of the proposed fiduciary and checking the records under paragraph
				(5).
									(2)The Secretary shall request
				information concerning whether that person has been convicted of any offense
				under Federal or State law. If that person has been convicted of such an
				offense, the Secretary may certify the person as a fiduciary only if the
				Secretary finds that the person is an appropriate person to act as fiduciary
				for the beneficiary concerned under the circumstances.
							(3)The Secretary shall conduct the background
				check described in paragraph (1)(B)—
								(A)each time a person is proposed to be a
				fiduciary, regardless of whether the person is serving or has served as a
				fiduciary; and
								(B)at no expense to the
				beneficiary.
								(4)Each proposed fiduciary shall
				disclose to the Secretary the number of beneficiaries that the fiduciary acts
				on behalf of.
							(5)The Secretary shall maintain records of any
				person who has—
								(A)previously served as a fiduciary;
				and
								(B)had such fiduciary status revoked by
				the Secretary.
								(6)(A)If a fiduciary appointed
				by the Secretary is convicted of a crime described in subparagraph (B), the
				Secretary shall notify the beneficiary of such conviction by not later than 14
				days after the date on which the Secretary learns of such conviction.
								(B)A
				crime described in this subparagraph is a crime—
									(i)for which the fiduciary is convicted
				while serving as a fiduciary for any person;
									(ii)that is not included in a report
				submitted by the fiduciary under section 5509(a) of this title; and
									(iii)that the Secretary determines could affect
				the ability of the fiduciary to act on behalf of the beneficiary.
									(c)Investigation of
				certain persons(1)In the case of a
				proposed fiduciary described in paragraph (2), the Secretary, in conducting an
				inquiry or investigation under subsection (a)(1), may carry out such inquiry or
				investigation on an expedited basis that may include giving priority to
				conducting such inquiry or investigation. Any such inquiry or investigation
				carried out on such an expedited basis shall be carried out under regulations
				prescribed for purposes of this section.
							(2)Paragraph (1) applies with respect to
				a proposed fiduciary who is—
								(A)the parent (natural, adopted, or
				stepparent) of a beneficiary who is a minor;
								(B)the spouse or parent of an incompetent
				beneficiary;
								(C)a person who has been appointed a
				fiduciary of the beneficiary by a court of competent jurisdiction;
								(D)being appointed to manage an estate
				where the annual amount of veterans benefits to be managed by the proposed
				fiduciary does not exceed $3,600, as adjusted pursuant to section 5312 of this
				title; or
								(E)a
				person who is authorized to act on behalf of the beneficiary under a durable
				power of attorney.
								(d)Protection of
				private information(1)A fiduciary shall take
				all reasonable precautions to—
								(A)protect the private information of a
				beneficiary, including personally identifiable information; and
								(B)securely conducts financial
				transactions.
								(2)A fiduciary shall notify the
				Secretary of any action of the fiduciary that compromises or potentially
				compromises the private information of a beneficiary.
							(e)Potential misuse
				of funds(1)If the Secretary has
				reason to believe that a fiduciary may be misusing all or part of the benefit
				of a beneficiary, the Secretary shall—
								(A)conduct a thorough investigation to
				determine the veracity of such belief; and
								(B)if such veracity is established,
				transmit to the officials described in paragraph (2) a report of such
				investigation.
								(2)The officials described in this
				paragraph are the following:
								(A)The Attorney General.
								(B)Each head of a Federal department or agency
				that pays to a fiduciary or other person benefits under any law administered by
				such department of agency for the use and benefit of a minor, incompetent, or
				other beneficiary.
								(f)BondIn requiring the furnishing of a bond under
				subsection (a)(4), the Secretary shall—
							(1)ensure that any
				such bond is not paid using any funds of the beneficiary; and
							(2)consider—
								(A)the care a
				proposed fiduciary has taken to protect the interests of the beneficiary;
				and
								(B)the capacity of
				the proposed fiduciary to meet the financial requirements of the bond without
				sustaining hardship.
								(g)List of
				fiduciariesEach regional office of the Veterans Benefits
				Administration shall maintain a list of the following:
							(1)The name and
				contact information of each fiduciary, including address, telephone number, and
				email address.
							(2)With respect to
				each fiduciary described in paragraph (1)—
								(A)the date of the
				most recent background check and credit check performed by the Secretary under
				this section;
								(B)the date that any
				bond was paid under this section;
								(C)the name, address,
				and telephone number of each beneficiary the fiduciary acts on behalf of;
				and
								(D)the amount that
				the fiduciary controls with respect to each beneficiary described in
				subparagraph
				(C).
								.
			(e)Annual receipt
			 of payments
				(1)In
			 generalSection 5509 of title 38, United States Code, is
			 amended—
					(A)in subsection
			 (a)——
						(i)by
			 striking may require a fiduciary to file a and inserting
			 , subject to regulations prescribed pursuant to subsection (f), shall
			 require a fiduciary to file an annual; and
						(ii)by
			 adding at the end the following new sentence: The Secretary shall
			 transmit such annual report or accounting to the beneficiary and any legal
			 guardian of such beneficiary.;
						(B)by adding at the
			 end the following new subsections:
						
							(c)Matters
				includedAn annual report or
				accounting under subsection (a) shall include the following:
								(1)For each
				beneficiary that a fiduciary acts on behalf of—
									(A)the amount of the
				benefits of the beneficiary accrued during the year, the amount spent, and the
				amount remaining; and
									(B)if the fiduciary serves the beneficiary
				with respect to benefits not administered by the Secretary, an accounting of
				all sources of benefits or other income the fiduciary oversees for the
				beneficiary.
									(2)A list of events
				that occurred during the year covered by the report that could affect the
				ability of the fiduciary to act on behalf of the beneficiary, including—
									(A)the fiduciary
				being convicted of any crime;
									(B)the fiduciary
				declaring bankruptcy; and
									(C)any judgments
				entered against the fiduciary.
									(d)Random
				auditsThe Secretary shall annually conduct random audits of
				fiduciaries who receive a commission pursuant to subsection 5502A(a)(1) of this
				title.
							(e)Status of
				fiduciaryIf a fiduciary
				includes in the annual report events described in subsection (c)(2), the
				Secretary may take appropriate action to adjust the status of the fiduciary as
				the Secretary determines appropriate, including by revoking the fiduciary
				status of the fiduciary.
							(f)Regulations(1)In prescribing regulations to carry out
				this section, the Secretary, in consultation with the Under Secretary for
				Benefits and the Under Secretary for Health, shall ensure that the care
				provided by a fiduciary described in paragraph (2) to a beneficiary is not
				diminished or otherwise worsened by the fiduciary complying with this
				section.
								(2)A
				fiduciary described in this paragraph is a fiduciary who, in addition to acting
				as a fiduciary for a beneficiary, provides care to the beneficiary pursuant to
				this title (including such care provided under section 1720G of this
				title).
								;
				and
					(C)by striking the
			 section heading and inserting the following: Annual reports and accountings of
			 fiduciaries.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 title 38, United States Code, is amended by striking the item relating to
			 section 5509 and inserting the following new item:
					
						
							5509. Annual reports and accountings of
				fiduciaries.
						
						.
				(f)Repayment of
			 misused benefitsSection 6107(a)(2)(C) of title 38, United States
			 Code, is amended by inserting before the period the following: ,
			 including by the Secretary not acting in accordance with section 5507 of this
			 title.
			(g)Annual
			 reportsSection 5510 of title 38, United States Code, is amended
			 by striking The Secretary shall include in the Annual Benefits Report of
			 the Veterans Benefits Administration or the Secretary's Annual Performance and
			 Accountability Report  and inserting Not later than July 1 of
			 each year, the Secretary shall submit to the Committees on Veterans’ Affairs of
			 the House of Representatives and the Senate a separate report
			 containing.
			(h)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’
			 Affairs of the House of Representatives a comprehensive report on the
			 implementation of the amendments made by this Act, including—
				(1)detailed
			 information on the establishment of new policies and procedures pursuant to
			 such amendments and training provided on such policies and procedures;
			 and
				(2)a
			 discussion of whether the Secretary should provide fiduciaries with
			 standardized financial software to simplify reporting requirements.
				
